The offense is theft of cattle; the punishment, confinement in the penitentiary for three years.
We find in the record a purported judgment which begins by setting out the verdict of the jury as follows: "We the jury in the above styled and numbered cause find the defendant, Federico Montalvo, guilty as charged in the indictment and assess his penalty at three years confinement in the state penitentiary. Don H. Marsh, Foreman."
Following the verdict is the order of the court adjudging appellant to be guilty of theft of cattle as found by the jury. It is not shown that appellant entered any plea. It is not shown that a jury was impaneled. Whether evidence was submitted is not disclosed. If the court charged the jury, or received the verdict, the judgment fails to show it. There was an utter failure to comply with article 766, C. C. P., relating to the requisite of a judgment. Hellman v. State, 87 Tex. Crim. 460,222 S.W. 980.
No sentence appears in the record. A sentence is necessary to confer jurisdiction on the Court of Criminal Appeals. Butler v. State (Texas Crim. App.), 8 S.W.2d 183; Doyle v. State,104 Tex. Crim. 582, 286 S.W. 214. *Page 528 
The appeal is dismissed. Appellant is granted fifteen days from this date in which to perfect the record.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
            ON THE MERITS ON REINSTATEMENT OF APPEAL.